[Cite as In re P.R.P., 2018-Ohio-216.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                         BUTLER COUNTY




IN THE MATTER OF:                               :

                 P.R.P.                         :       CASE NO. CA2017-02-026

                                                :              OPINION
                                                                1/22/2018
                                                :

                                                :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                               JUVENILE DIVISION
                              Case No. JS2016-0085



Repper, Pagan, & Cook, Ltd., Christopher J. Pagan, 1501 First Avenue, Middletown, Ohio
45044, for appellants.

F. Harrison Green, Executive Park, Suite 230, 4015 Executive Park Drive, Cincinnati, Ohio
45241, for appellee.



        HENDRICKSON, P.J.

        {¶ 1} Appellants, the paternal grandparents of P.R.P. ("Grandparents"), appeal the

decision of the Butler County Common Pleas Court, Juvenile Division, denying their petition

for companionship or visitation rights with P.R.P. For the reasons discussed below, this court

affirms the juvenile court's decision.

        {¶ 2} Mother, the appellee, and Father married in 2010. Their child, P.R.P., was born

in April 2012. Father, Mother, and P.R.P. lived next door to Grandparents, in a home they
                                                                      Butler CA2017-02-026

rented from Grandparents.        In October 2015, Father collapsed at work and stopped

breathing. Father was placed on life support but died several days later. The record is

unclear as to the cause of Father's death. There was some indication in the record that

Father may have had issues with substance abuse. However, the family ordered an autopsy,

which revealed the death was from "natural causes."

         {¶ 3} While Father was alive, Mother's and Grandparents' relationship was strained.

Following Father's death, the relationship deteriorated. In January 2016, Mother moved with

P.R.P. out of the rented home and into her parents' home.

         {¶ 4} In February 2016, Grandparents filed a complaint requesting visitation with

P.R.P. pursuant to R.C. 3109.11, which allows the relatives of a deceased parent to petition

for visitation with the deceased's minor child. The complaint alleged that P.R.P. had lived

next door to Grandparents for P.R.P.'s entire life, that Mother ceased all communications with

Grandparents, and that Mother was not willing to allow Grandparents to communicate with

P.R.P.

         {¶ 5} The court held a hearing over two days in August and November 2016. Mother,

Grandparents, relatives, friends, and some of Grandparents' neighbors testified. Much of the

testimony dealt with the longstanding interpersonal grievances between Mother and

Grandparents and had little to do with P.R.P. In this regard, Mother testified that her

relationship with Grandparents was "distant" and at times acrimonious.

         {¶ 6} With respect to P.R.P., Mother testified that Grandparents only began

interacting with P.R.P. to any significant extent in the summer after his third birthday. This

testimony was corroborated by Mother's friend who said that she spent significant time with

Mother at Mother's house and rarely saw Grandparents until P.R.P. was three years old.

Mother testified that Grandparents occasionally watched P.R.P. but that P.R.P.'s maternal

grandmother was the child's primary caregiver when Mother was at work.
                                             -2-
                                                                      Butler CA2017-02-026

       {¶ 7} Mother stated that Grandfather confronted her and blocked her vehicle in the

driveway when she was moving out of the rented home. Grandfather threatened to tell

P.R.P. that Mother's behavior caused Father's death and that Mother was a "horrible" person.

Grandfather also told Mother that P.R.P. would be "better off" being raised by Grandparents.

       {¶ 8} Mother testified that she did not want Grandparents to have visitation with

P.R.P. because she believed they intended to seek custody of P.R.P. and that they intended

to demean her in P.R.P.'s presence.

       {¶ 9} During his testimony, Grandfather denied that he accused Mother of causing

Father's death and said that he knew that Father died of "natural causes." Later in his

testimony, Grandfather conceded that he told Mother that "you could have saved" Father.

Grandfather also admitted telling persons in the hospital that Mother finally "pushed [Father]

over the edge" and that she could have been a better wife to Father. Grandfather explained

that his comments referred to his belief that Mother had an affair and treated Father poorly

during the marriage. Grandfather admitted that he received Father's cellular phone from

Father's work and refused to return it to Mother despite her request.

       {¶ 10} Grandfather conceded that he would anger Mother by giving candy to P.R.P.

despite Mother's instructions otherwise. Grandfather testified that he would give P.R.P.

another piece of candy after Mother became angry with him. Father's sister also testified that

Mother did not like for Grandparents to watch P.R.P. because they would give him candy and

would not put him down for naps. Additionally, Grandparents would not give P.R.P. snacks

at the time Mother requested.

       {¶ 11} Grandfather introduced numerous photographs taken in 2015 depicting

Grandfather and the paternal side of the family playing with and interacting with P.R.P.

Grandfather stated that he and Grandmother were seeking visitation with P.R.P. because

P.R.P. loved spending time with them and that not seeing his grandparents would be "mental
                                             -3-
                                                                       Butler CA2017-02-026

abuse."

       {¶ 12} Mother called several witnesses to testify. One witness testified that she was

at the hospital following Father's collapse and heard Father's family expressing hatred

towards Mother. Another witness said she heard Grandfather state that Mother killed Father,

which he stated in front of many people.

       {¶ 13} Following the hearing, the court issued an order finding that Grandparents did

not meet their burden to establish that it was in P.R.P.'s best interest to establish visitation

with Grandparents. The court observed that Mother's desire to deny Grandparents visitation

was neither "unreasonable" nor "irrational" because Grandparents did not respect Mother's

rules regarding P.R.P.'s diet and nap times and because Grandfather threatened he would

tell P.R.P. that Mother caused Father's death because of the stress Mother allegedly put

Father through during their marriage.

       {¶ 14} Grandparents appeal, raising three assignments of error.

       {¶ 15} Assignment of Error No. 1:

       {¶ 16} THE     COURT       APPLIED      THE    WRONG       TEST     TO    DETERMINE

GRANDPARENT VISITATION.

       {¶ 17} Grandparents argue that the court analyzed their visitation petition by

erroneously requiring them to prove that Mother's desire to deny them visitation was

"irrational" or "unreasonable" before analyzing whether visitation was in P.R.P.'s best interest

according to the factors set forth in R.C. 3109.051(D). Mother contends that the court

applied the appropriate test for nonparental visitation, by reviewing each best-interest factor

while giving special weight to Mother's wishes.

       {¶ 18} This court employs the de novo standard of review on questions relating to the

proper appropriate legal standard or test. See generally Roberts v. Mike's Trucking, Ltd.,

12th Dist. Madison Nos. CA2013-04-011 and CA2013-04-014, 2014-Ohio-766, ¶ 24. A
                                              -4-
                                                                          Butler CA2017-02-026

parent has a fundamental right to make decisions regarding the care, custody, and control of

her own child. Troxel v. Granville, 530 U.S. 57, 66, 120 S.Ct. 2054 (2000). Grandparents,

however, have no constitutional right of association with their grandchildren. In re A.B., 12th

Dist. Butler No. CA2015-06-104, 2016-Ohio-2891, ¶ 39, citing In re Martin, 68 Ohio St.3d

250, 252 (1994). Instead, grandparent and other nonparent visitation rights are only as

provided by statute. Id. Because parents have a fundamental right to raise their child and

certain relatives only have a statutory right to visitation, the nonparent has the burden of

proving that visitation is in the child's best interest. Id., citing In re N.C.W., 12th Dist. Butler

No. CA2013-12-229, 2014-Ohio-3381, ¶ 25.

       {¶ 19} Grandparents' right to visitation rests on the provisions of R.C. 3109.11, which

provide in relevant part:

               If either the father or mother of an unmarried minor child is
               deceased, the court of common pleas of the county in which the
               minor child resides may grant the parents and other relatives of
               the deceased father or mother reasonable companionship or
               visitation rights with respect to the minor child during the child’s
               minority if the parent or other relative files a complaint requesting
               reasonable companionship or visitation rights and if the court
               determines that the granting of the companionship or visitation
               rights is in the best interest of the minor child. In determining
               whether to grant any person reasonable companionship or
               visitation rights with respect to any child, the court shall consider
               all relevant factors, including, but not limited to, the factors set
               forth in division (D) of section 3109.051 of the Revised Code. * *
               *.

The best interest factors the court must consider if relevant are:

               (1) The prior interaction and interrelationships of the child with
               the child's parents, siblings, and other persons related by
               consanguinity or affinity, and with the person who requested
               companionship or visitation if that person is not a parent, sibling,
               or relative of the child;

               (2) The geographical location of the residence of each parent
               and the distance between those residences, and if the person is
               not a parent, the geographical location of that person's residence
               and the distance between that person's residence and the child's
                                                -5-
                                                           Butler CA2017-02-026

residence;

(3) The child's and parents' available time, including, but not
limited to, each parent's employment schedule, the child's school
schedule, and the child's and the parents' holiday and vacation
schedule;

(4) The age of the child;

(5) The child's adjustment to home, school, and community;

(6) If the court has interviewed the child in chambers, pursuant to
division (C) of this section, regarding the wishes and concerns of
the child as to parenting time by the parent who is not the
residential parent or companionship or visitation by the
grandparent, relative, or other person who requested
companionship or visitation, as to a specific parenting time or
visitation schedule, or as to other parenting time or visitation
matters, the wishes and concerns of the child, as expressed to
the court;

(7) The health and safety of the child;

(8) The amount of time that will be available for the child to
spend with siblings;

(9) The mental and physical health of all parties;

(10) Each parent's willingness to reschedule missed parenting
time and to facilitate the other parent's parenting time rights, and
with respect to a person who requested companionship or
visitation, the willingness of that person to reschedule missed
visitation;

(11) In relation to parenting time, whether either parent
previously has been convicted of or pleaded guilty to any criminal
offense involving any act that resulted in a child being an abused
child or a neglected child; whether either parent, in a case in
which a child has been adjudicated an abused child or a
neglected child, previously has been determined to be the
perpetrator of the abusive or neglectful act that is the basis of the
adjudication; and whether there is reason to believe that either
parent has acted in a manner resulting in a child being an
abused child or a neglected child;

(12) In relation to requested companionship or visitation by a
person other than a parent, whether the person previously has
been convicted of or pleaded guilty to any criminal offense
involving any act that resulted in a child being an abused child or

                                 -6-
                                                                        Butler CA2017-02-026

              a neglected child; whether the person, in a case in which a child
              has been adjudicated an abused child or a neglected child,
              previously has been determined to be the perpetrator of the
              abusive or neglectful act that is the basis of the adjudication;
              whether either parent previously has been convicted of or
              pleaded guilty to a violation of section 2919.25 of the Revised
              Code involving a victim who at the time of the commission of the
              offense was a member of the family or household that is the
              subject of the current proceeding; whether either parent
              previously has been convicted of an offense involving a victim
              who at the time of the commission of the offense was a member
              of the family or household that is the subject of the current
              proceeding and caused physical harm to the victim in the
              commission of the offense; and whether there is reason to
              believe that the person has acted in a manner resulting in a child
              being an abused child or a neglected child;

              (13) Whether the residential parent or one of the parents subject
              to a shared parenting decree has continuously and willfully
              denied the other parent's right to parenting time in accordance
              with an order of the court;

              (14) Whether either parent has established a residence or is
              planning to establish a residence outside this state;

              (15) In relation to requested companionship or visitation by a
              person other than a parent, the wishes and concerns of the
              child's parents, as expressed by them to the court;

              (16) Any other factor in the best interest of the child. * * *. R.C.
              3109.051(D).

       {¶ 20} The 15th factor is of "particular importance" because of the United States

Supreme Court's ruling in Troxel. In re A.B., 2016-Ohio-2891 at ¶ 41. There, the Court held –

with respect to a Washington state nonparent visitation statute – that a fit parent's decision

with respect to nonparent visitation must be accorded "some special weight." Troxel, 530

U.S. 57 at 69, 70. The Ohio Supreme Court has extended the rationale of Troxel to Ohio's

nonparent visitation statutes. Harrold v. Collier, 107 Ohio St.3d 44, 2005-Ohio-5334, at

paragraph one of the syllabus. The court held that "Ohio courts are obligated to afford some

special weight to the wishes of parents of minor children when considering petitions for

nonparental visitation." Id. at ¶ 12. Neither the United States Supreme Court nor the Ohio
                                              -7-
                                                                       Butler CA2017-02-026

Supreme Court have defined the precise meaning of "some special weight," although the

Ohio Supreme Court used the phrase "due deference" in describing the concept. Id. at ¶ 45.

       {¶ 21} After thoroughly reviewing the record and the trial court's decision, this court

finds that the juvenile court properly applied the pertinent law. The court complied with R.C.

3109.11 by considering each relevant best-interest factor under R.C. 3109.051(D). Because

Grandparents did not argue or submit any evidence that Mother was an unfit parent, the

court properly indicated that it would give special weight to Mother's wish not to allow

visitation while also considering the remaining factors.

       {¶ 22} Grandparents argue that the court ignored the other best-interest factors and

simply deferred to Mother's wishes. However, nothing in the record or the court's written

decision supports that contention. The decision, which consists of nine single-spaced pages,

contains a discussion of each relevant best-interest factor. If the court had simply deferred to

Mother's wishes without consideration of those mandatory factors there would have been no

need to go through this thorough analysis.

       {¶ 23} The court indicated that it found that Mother's desire not to grant visitation to

Grandparents was neither "unreasonable" nor "irrational" given Mother's concerns with

Grandfather's refusal to follow her rules and his threat to demean her to P.R.P.

Grandparents argue that the law did not require them to prove that Mother's wishes were

unreasonable or irrational and that the court used this requirement as a condition precedent

before reviewing the best-interest factors.

       {¶ 24} The relevant Revised Code provisions do not appear to specifically require the

petitioner to produce any proof of lack of reasonableness or rationality with respect to a

parent's position on visitation. Upon review, the lower court seems to have taken the

"reasonable" and "rational" language from a portion of this court's opinion in In re A.B. where

the opinion quoted from the lower court's written decision. In re A.B., 2016-Ohio-2891 at ¶
                                              -8-
                                                                         Butler CA2017-02-026

31. That quotation, however, was simply a recitation of the lower court's decision in the

opinion's factual section. The lower court did not support that language with any citation to

law. Nor did this court adopt the trial court's decision as its own.

       {¶ 25} It is not clear whether the lower court believed it was required to find that

Mother's wishes were reasonable and rational. Regardless, any error with respect to this

issue is harmless. The conclusion that Mother's position was reasonable and rational simply

supports the court's decision to give special weight to Mother's wishes. If the court had

instead found Mother's position on visitation unreasonable or irrational then necessarily the

court would have given less weight to her position while weighing the best-interest factors.

       {¶ 26} Grandparents also argue that the court erred when it stated it was required to

give "extreme deference" to Mother's wishes. This court has previously used the phrases

"extreme deference" and "great deference" in describing the special weight to be afforded a

parent's position with respect to nonparent visitation claims. In re N.C.W., 2014-Ohio-3381 at

¶ 38; In re A.B. at ¶ 41, citing In re E.T.B., 12th Dist. Clermont No. CA2014-07-051, 2015-

Ohio-2991, ¶ 30; In re J.T.S., 12th Dist. Preble No. CA2014-09-009, 2015-Ohio-364, ¶ 26.

As discussed above, neither the United States Supreme Court nor the Ohio Supreme Court

has defined "special weight." For purposes of clarity, this court intends to discontinue the use

of other descriptive phrases for the "special weight" to be afforded a parent's wishes. The

law is clear that regardless of a parent's motivations, a court is required to give special weight

to their wishes in accordance with Troxel and Harrold. Nonetheless, the court must balance

the parent's wishes against the other best-interest factors and the parent's wishes are never

paramount to the child's best interest. In re N.C.W. at ¶ 36 (observing that "nothing in Troxel

suggests that a parent's wishes should be placed before a child's best interest"). This court

concludes that the juvenile court's decision in this case was correct whether the court applied

"special weight" or "extreme deference" to Mother's wishes because the record contained
                                               -9-
                                                                                    Butler CA2017-02-026

credible evidence supporting Mother's desire for no visitation with Grandparents. In sum, the

record reflects that the court applied the appropriate legal analysis to Grandparents' petition

for nonparent visitation. This court overrules Grandparents' first assignment of error.

        {¶ 27} Assignment of Error No. 2:

        {¶ 28} THE MAGISTRATE FAILED TO STATE WHETHER IT DIRECTED A

JUDGMENT TO MOTHER OR ADJUDICATED THE VISITATION PETITION ON THE

MERITS.

        {¶ 29} In their second assignment of error, Grandparents argue that the court erred

by dismissing their visitation petition without "clearly indicating whether [its] basis was a

directed judgment or a merits adjudication." After Grandparents' case in chief, Mother's

attorney orally moved the court to find "in accordance with the statute and the case law" that

Grandparents did not have a right to visitation. Mother's attorney did not use the phrase

"directed verdict."1 After Mother and Grandparents both argued their positions on Mother's

oral motion, the court announced that it was not going to rule from the bench and might later

ask the parties to file briefs on their respective positions. The trial resumed and Mother

presented her case in chief.

        {¶ 30} As to how this alleged error prejudiced Grandparents, Grandparents argue that

the legal basis of the juvenile court's decision affects this court's standard of review.

Grandparents argue that if the court directed a verdict in Mother's favor, the standard of

review is for sufficiency of the evidence. If the court adjudicated the case on the merits, this

court would review for an abuse of discretion.2


1. Grandparents characterize Mother's oral motion as one for a directed verdict or judgment. However, directed
verdicts are not permitted in a bench trial. Heath v. Heath, 12th Dist. Fayette No. CA2016-08-011, 2017-Ohio-
5506, ¶ 34. Instead, Mother's motion following the end of Grandparents' case in chief would properly be
construed as a motion for an involuntary dismissal pursuant to Civ.R. 41(B)(2).

2. Again, because directed verdicts are not applicable in a bench trial, had we been reviewing the court's ruling
on an involuntary dismissal pursuant to Civ.R. 41(B)(2) our standard of review would have called for a manifest
                                                      - 10 -
                                                                                Butler CA2017-02-026

        {¶ 31} However, the standard of review is not a relevant concern in this appeal

because Grandparents did not separately assign error to the trial court's decision that

visitation was not in P.R.P.'s best interest. Instead, Grandparents argued in the first

assignment of error that the court used an erroneous legal standard to determine the

visitation petition. As discussed above, we reviewed that issue de novo and overruled the

assignment of error. Grandparents' third assignment of error argues that the court erred in

admitting certain evidence, but also does not substantively challenge the underlying decision

that visitation was not in P.R.P.'s best interest.

        {¶ 32} Nonetheless, the juvenile court's decision consisted of nine pages of detailed

factual findings and conclusion of law. At the end of the decision the court wrote: "[t]he

complaint for visitation (grandparents' companionship rights) filed February 26, 2016, by

[Grandparents] is not well taken and the same shall be dismissed." The record is clear that

the court determined Grandparents' petition on the merits.                       This court overrules

Grandparents' second assignment of error.

        {¶ 33} Assignment of Error No. 3:

        {¶ 34} THE COURT ERRED BY ADMITTING A SETTLEMENT STATEMENT IN

EVIDENCE.

        {¶ 35} In their third assignment of error, Grandparents argue that the court erred in

admitting into evidence Mother's statement about an alleged threat made by Grandfather

while the parties were in a settlement conference. The juvenile court initially overruled

Grandparents' objection to Mother's anticipated testimony, stating that it did not believe that a

threat made during a settlement conference was inadmissible. Accordingly, the court allowed

Mother to testify that Grandfather told her at the settlement conference that he would tell


weight analysis. See ALH Properties v. Procare Automotive Serv., 9th Dist. Summit No. 20991, 2002-Ohio-4246,
¶ 8-12.
                                                   - 11 -
                                                                        Butler CA2017-02-026

P.R.P. that she was a "horrible" person and "what I did" to P.R.P.'s father. After hearing

Mother's testimony, the court sua sponte reconsidered its previous ruling about the

admissibility of the statement and asked the parties to brief the issue after the trial.

       {¶ 36} While the parties later briefed the statement's admissibility, the juvenile court's

decision does not address the issue. Moreover, the lower court did seem to consider this

testimony as it generally referred to Mother's concerns that Grandfather threatened to

demean her if allowed to communicate with P.R.P.

       {¶ 37} Grandparents argue that Mother's statement was inadmissible pursuant to

Evid.R. 408. Mother argues that her testimony was not precluded under Evid.R. 408

because it was not offered to disprove Grandparents' claim to visitation, but rather to

demonstrate that Grandfather made threats in order to pressure Mother into granting

visitation. Alternatively, Mother argues that the admission of Grandfather's out-of-court

statement was harmless error because Grandfather made similar statements outside of

settlement proceedings, which were properly introduced into evidence.

       {¶ 38} We review the lower court's decisions on the admissibility of evidence under

the abuse of discretion standard. Cottrell v. Cottrell, 12th Dist. Warren No. CA2012-10-105,

2013-Ohio-2397, ¶ 80. Evid.R. 408 provides:

              Evidence of (1) furnishing or offering or promising to furnish, or
              (2) accepting or offering or promising to accept, a valuable
              consideration in compromising or attempting to compromise a
              claim which was disputed as to either validity or amount, is not
              admissible to prove liability for or invalidity of the claim or its
              amount. Evidence of conduct or statements made in compromise
              negotiations is likewise not admissible. This rule does not require
              the exclusion of any evidence otherwise discoverable merely
              because it is presented in the course of compromise
              negotiations. This rule also does not require exclusion when the
              evidence is offered for another purpose, such as proving bias or
              prejudice of a witness, negativing a contention of undue delay, or
              proving an effort to obstruct a criminal investigation or
              prosecution.


                                              - 12 -
                                                                          Butler CA2017-02-026

       {¶ 39} The parties do not dispute that Grandfather's alleged statements occurred

during a settlement conference. Evidence of a threat to demean Mother would be relevant to

the court's consideration of whether Grandfather was a suitable person to allow visitation with

P.R.P. and whether visitation would be in P.R.P.'s best interest. Thus, this evidence would

be relevant to proving the invalidity of Grandparents' claim for visitation. Consequently,

because no exception to Evid.R. 408 applies, Mother's testimony was inadmissible and the

court erred to the extent it permitted the statement. However, we agree with Mother that any

error was harmless.

       {¶ 40} Civ.R. 61 provides that:

              No error in either the admission or the exclusion of evidence and
              no error or defect in any ruling or order or in anything done or
              omitted by the court or by any of the parties is ground for
              granting a new trial or for setting aside a verdict or for vacating,
              modifying or otherwise disturbing a judgment or order, unless
              refusal to take such action appears to the court inconsistent with
              substantial justice. The court at every stage of the proceeding
              must disregard any error or defect in the proceeding which does
              not affect the substantial rights of the parties.

       {¶ 41} Mother testified that Grandfather made similar, and in fact, more specific,

threats to her months before the settlement conference. Mother claimed that during a

confrontation in her garage Grandfather told her that she caused Father's death and that

Grandfather "was going to make sure that [P.R.P.] knew that him and [Grandmother] would

be better off raising my child and umm… basically I, I, basically I was just [a] horrible, horrible

person, that I ran around on his son, I had multiple affairs and basically that he, [P.R.P] was

going to know all of it and [P.R.P.] was going to grow up to pretty much hate me."

Accordingly, Mother's inadmissible testimony concerning Grandfather's threat at the

settlement conference was largely duplicative of other admissible testimony, and this error

did not affect Grandparents' substantial rights. This court overrules Grandparents' third

assignment of error.
                                               - 13 -
                                        Butler CA2017-02-026

{¶ 42} Judgment affirmed.


S. POWELL and M. POWELL, JJ., concur.




                               - 14 -